Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 3 of claim 1 change “an insect inlet channels” to - -insect inlet channels- -.
In line 24 of claim 1 change “the second segment” to - -second segments- -.
In line 25 of claim 1 change “insect inlet channel” to - -insect inlet channels- -.
In lines 25-26 of claim 1 change “the downstream segment” to - -first downstream segments- -.
Claim 11 is rewritten as follows”
The machine according to claim 1, wherein the first downstream segments of said insect inlet channels (2) extend downwardly.

Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…the second Infra-Red sensor (4) and a photographic camera (3), incorporated in the colourless plastic ring (6) housing a LED lamp Of Ultra Violet light (7); said mechanical engagement between the colourless plastic ring (6) and the pheromone reservoir (8) allowing quick and efficient coupling and detachment; the first infra-red sensor (4) is located in second segments of said insect inlet channels (2), the second infra-red sensor (4) is located in first downstream segments of the insect inlet channels (2) and the photographic camera (3) is located between the first and the second infra-red sensor (4); the first infra-red sensor (4) being configured such that when detecting the entering of an insect in insect inlet channels (2) the standby mode of registering an image of the insect and the, second infra-red sensor (4) being configured such that when detecting the passage of an insect-associate a count to the collected image...” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643